Citation Nr: 0312766	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  96-07 264	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet.  

2.  Entitlement to an increased rating for residuals of a 
march fracture of the third metatarsal of the left foot, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney 


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
March 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for service 
connection for arthritis of the feet and for a rating higher 
than 10 percent for a service-connected left foot disability.  
The veteran testified at a hearing at the RO in March 1996 in 
connection with his appeal.  By a decision dated in March 
2000, the Board denied the appeal as to both issues.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
April 2001 granted a Joint Motion for Remand and to Stay 
Further Proceedings filed by the appellee (the Secretary of 
Veterans Affairs) and the appellant (the veteran) and vacated 
the March 2000 Board decision.  The parties specified that 
review by the Court must be preceded by VA compliance with 
the notice and duty to assist requirements of the newly-
enacted Veterans Claims Assistance Act of 2000.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO are 
necessary before the issue on appeal may be further reviewed 
by the Board.

VCAA compliance 

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must submit evidence to well-
ground a claim before the VA Secretary is obligated to 
provide assistance in developing the facts pertinent to the 
claim.  

Consideration of the claim under the VCAA is required for 
compliance with the order of the Court.  Since the RO has not 
yet had an opportunity to review whether any additional 
notification or development action is required under the VCAA 
for the veteran's claim, it would potentially be prejudicial 
to the veteran if the Board were to proceed to issue any 
decision at this time.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

Initial RO review of new evidence  

Following the Court's April 2001 order, the Board undertook 
additional evidentiary development pursuant to authority 
granted by newly promulgated VA regulations that became 
effective on February 22, 2002.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
As a result of the Board's development, additional evidence 
was added to the appellate record, including the report of a 
VA examination performed in October 2002.  

Further consideration of the recently-received evidence is 
controlled by the recent decision of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
which invalidated portions of the above-referenced VA 
regulations that were promulgated to enable the Board to 
conduct evidentiary development and decide appeals using the 
evidence it had obtained.  Emphasizing that the Board's 
status is that of appellate tribunal, the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
originating agency for initial consideration or obtaining the 
appellant's waiver.  The Federal Circuit found that the 
regulation is contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
. . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  

Consequently, the case must be also remanded to the RO for 
initial consideration of the additional evidence, to be 
followed be readjudication and, if necessary, further 
processing of the appeal in accordance with the usual 
adjudication procedures, including the issuance of a 
supplemental statement of the case.  

Accordingly, the claim is remanded for the following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken.  As necessary, this action 
should include written notice to the 
veteran and his representative of the 
provisions of the VCAA and the law and 
regulations applicable to the claim, as 
well as the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claim per Quartuccio.  The 
veteran and his representative must be 
afforded the requisite period of time in 
which to respond to all written notice and 
development as required by law.  

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, as well as a summary of the 
evidence and the applicable law and 
regulations.  An appropriate period of 
time should be allowed for response by the 
veteran and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for further appellate review, if in order.  No action 
is required of the veteran until he receives further notice.  
The purpose of this remand is to obtain additional 
information and satisfy the requirements of the law.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


